Case 19-30460-wva Doc 63-3 Filed 10/10/19 Pagelof3

pr save nnn

AXXXXXXXX

MICHAEL T, COSTELLO
RECORDER OF DEEDS
ST. CLAIR COUNTY
BELLEVILLE, IL
03/26/2018 01:42:24PH
RHSP FEE: 9.00 .
TOTAL FEE: © $45.00
PAGES: 3

 

 

QUIT CLAIM DEED.

      
         
 
 
 

THE GRANTOR(S), KURRIN & RICHARDS, INC., a corporation duly organized
and existing under and by virtue of the laws of the State of Illinois and duly
authorized to transact business in the state where the following described real
estate is located and pursuant to authority given by the Board of Directors of said
corporation and for TEN DOLLARS and other good and valuable consideration in
hand paid;

CONVEYS AND QUITCLAIMS

us "°°

to LEO TIGUE, as sole owner with fee simple absolute, all interest in the
following described Real Estate in the County of St. Clair, in the State of Illinois,
to wit:

Lot 15 of “Abend’s 15! addition to the town (now city) of Belleville”; reference
being had to the play thereof recorded in the Recorder's Office of St. Clair
County, Illinois, in Book of Deeds “T” on Page 195.

Except the coal, oil, gas and other minerals underlying the surface of said land
and all rights and easements in favor of the estate of said coal, oil, gas and other
minerals.

Situated in St. Clair County, Illinois.

 

Subject to conditions, restrictions, easements and reservations of records.

 

EXHIBIT

1

St. Clair County IL Recorder of Deeds +=Document Number: AXXXXXXXX Page 1 of 3 ;

 
Case 19-30460-wva Doc 63-3 Filed 10/10/19 Page 2 of 3

\

   
    
     
   
  
  
 
   
 
  
    

 

 

 

 

    
   
  
 
   
 
 
  

Situated in St. Clair County, Illinois.
Subject to conditions, restrictions, easements and reservations of record.

Property Address: Lot 15, 225 S Jackson St. Belleville, IL 62220
Permanent Index Number: 08-27.0-105- esas

Grantor(s) hereby releasing and waiving all rights under and by virtue of the
Homestead Exemption Laws of the State of Illinois.

Dated this X% dayof___. #A Ac A _; 2019.

SZ Mest

 

 

 

STATE OF ILLINOIS }
}SS
County of Madison }

|, the undersigned, a Notary Public in and for said County, in the State aforesaid,

DO HEREBY CERTIFY THAT LEO TIGUE, President OF KURRIN &
RICHARDS, INC. personally known to me to be the same persons whose names
are subscribed to the foregoing instrument, appeared before me this day in
person, and acknowledged that he signed, Sealed and delivered the said
instrument as his free and voluntary act, for the uses and purposes therein set
forth, including the release and waiver of the right of homestead.

Given under my hand and notaria! seal, this elo day of Mares :
2019. :

 

JESSICA WALTERS tad LAM0devD

OFFICIAL SEAL Notary Public
Notary Public, State of Illinois

My Commission Expires
November 20, 2021

  

 

 

 

St. Clair County IL Recorder of Deeds Document Number: AXXXXXXXX

Page 2 of 3
Case 19-30460-wva Doc 63-3 Filed 10/10/19 Page 3of3

 

 

COUNTY -- ILLINOIS TRANSFER STAMPS

  
  
 
  
   
  
 
   
  
  

 

EXEMPT UNDER PROVISIONS OF PARAGRAPH E SECTION 4, REAL
ESTATE TRANSFER ACT.

DATE: Ab dayot Puat | 219° .

et)

Buyer, Seller, or Representative

THIS INSTRUMENT WAS PREPARED WITHOUT ADVICE OR COUNSEL BY:

MAIL TO:

Leo Tigue
180 Portmarnock Lane
Weldon Spring, MO 63304

NAME & ADDRESS OF TAXPAYER:

Leo Tigue
180 Portmarnock Lane
Weldon Spring, MO 63304

 

 

 

 

3

St. Clair County IL Recorder of Deeds Document Number: AXXXXXXXX

Page 3 of 3
